Title: To Thomas Jefferson from Robert Simons, 5 December 1803
From: Simons, Robert
To: Jefferson, Thomas


               
                  Dear Sir,
                  Mount Republic Decr 5 1803
               
               As an old Soldier; who has met with severe Losses in the Mercantile line; I Request Your Friendship in nominating me as Collector for the Port of New Orleans.
               Major P. Butler and Genl Sumter can Inform you of my Character, as to Family I am an Elder Brother of the Collector of the Port of Charleston; and I am of Opinion that after holding the Office applied for as long as he has held his, that I Will give you equal Satisfaction.
               I am Dear Sir with Sentiments of Respect and Esteem Your most Obt Hble Servt
               
                  Robt Simons
               
            